IN THE SUPREME COURT OF PENNSYLVANIA


                                        : No. 705
IN RE: DESIGNATION OF CHAIR AND
                                        :
VICE-CHAIR OF THE COMMITTEE ON          : SUPREME COURT RULES
                                        :
RULES OF EVIDENCE                       :
                                        :




                                     ORDER


PER CURIAM


      AND NOW, this 1st day of September, 2016, Maureen Murphy McBride, Esquire,

is hereby designated as Chair and John P. Krill, Jr., Esquire, as Vice-Chair of the

Committee on Rules of Evidence, commencing October 1, 2016.